We are asked to reverse the judgment under appeal on the ground that there was no competent evidence to support the *Page 206 
finding of fact in the Supreme Court. Our examination of the record convinces us that there is such evidence. It is the settled rule that where there is evidence to support a finding of fact of the Supreme Court, this court is bound thereby.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 12.
For reversal — None.